DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed August 10, 2021. Claims 1, 3, 4, and 6-8are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0176929) in view of Lee et al. (US 2014/0200034, hereinafter Lee).
Regarding claim 1, Choi teaches a communication equipment (FIG. 3) comprising: 
a wireless LAN transceiver  configured to perform a connect process to an access point (Wireless network unit 310 for WLAN connection  – FIG. 3, par [0036]) wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process (the control unit 370 measures the Received Signal Strength Indicator (RSSI) of each of the discovered WLANs – par [0064], FIG. 5 step S510. Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066], FIG. 5 step S530, S540. “Discovered WLANs” indicate identification of the networks are discovered so that it can be compared with those in the list. Table 1 shows list of idle AP including name, and MAC address – par [0043]); and 
a controller (processor 505- FIG. 5) configured to perform, via the access point, a communication acknowledgement confirming availability of an internet connection (the storage unit 360 stores an idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]. When the mobile terminal 300 connects to the WLAN, the traffic detector 371 determines whether or not actual traffic is received from the WLAN. The traffic detector 271 checks whether an IP packet is received in Transmission Control Protocol/Internet Protocol (TCP/IP) level. If it there is no actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as being an idle WLAN.  active WLAN. The traffic detector 371 communicates the determination result to the network connection controller 3 – par [0047]), wherein when the wireless LAN transceiver performs the connect process, the controller is further configured to:
determine whether the access point belongs to a closed network based on the identification information when the wireless LAN transceiver performs the connect process (Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066]. Idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]); 
perform, the communication acknowledgement when the access point does not belong to the closed network  (If at (S540) the selected WLAN is not contained in the idle WLAN list at step, then at (S550) the control unit 370 controls such that the mobile terminal 300 connects to the corresponding WLAN – par [0068]); and not perform the communication acknowledgement when the access point belongs to the closed network (If at (S540) the selected WLAN is contained in the idle WLAN list, then at (S560) the control unit 370 stops attempting connection to the corresponding WLAN – par [0067]),
{wherein the identification information includes device type information of a printer configuring the access point}.
Choi does not teach wherein the identification information includes device type information of a printer configuring the access point.
However, Lee teaches wherein the identification information includes device type information of a printer configuring the access point (SSID of an AP can keywords9 to indicate device types including a printer – par [0076]).
 as taught by Lee in Choi to allow quick decision on whether to maintain a connection with a network that provides wanted service.
	Regarding claim 3, Choi in view of Lee teaches 1 and further teaches wherein the controller is further configured to: perform, via the access point, the communication acknowledgement when deciding to perform the communication acknowledgement and complete the connect process in response to succeeding the communication acknowledgement (If at (S540) the selected WLAN is not contained in the idle WLAN list at step, then at (S550) the control unit 370 controls such that the mobile terminal 300 connects to the corresponding WLAN – par [0068]), and complete the connect process without performing the communication acknowledgement when deciding to not perform the communication acknowledgement (If at (S540) the selected WLAN is contained in the idle WLAN list, then at (S560) the control unit 370 stops attempting connection to the corresponding WLAN – par [0067]).
Regarding claim 4, Choi in view of Lee teaches 1 and Choi further teach wherein the identification information includes at least one of an SSID (Service Set Identifier), a MAC (Media Access Control) address, and an IP (Internet Protocol) address (AP can be identified by “name” which corresponds to SSID and MAC address – par [0043], table 1).
Regarding claim 6, Choi in view of Lee teaches claim 2 and further teaches a storage configured to store a list of identification information of access points belonging to the closed network (the storage unit 360 stores an idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]), wherein the controller is further configured to determine that the access point belongs to the closed network when the received identification notification matches identification information contained in the list (Next, at (S520) the control unit 370 selects the WLAN having the highest RSSI value and at (S530) checks the idle WLAN list stored previously in the storage unit 360 – par [0065].) 
Regarding claim 8, Choi teaches a method (FIG. 5) for controlling a communication equipment comprising a wireless LAN transceiver configured to perform a connect process to an access point (Wireless network unit 310 for WLAN connection  – FIG. 3, par [0036]), the method for controlling the communication equipment comprising: 
performing, via the access point, a communication acknowledgement confirming availability of an internet connection (the storage unit 360 stores an idle AP list containing the information of the APs which are not connected to the Internet – par [0043]. When the mobile terminal 300 connects to the WLAN, the traffic detector 371 determines whether or not actual traffic is received from the WLAN. The traffic detector 271 checks whether an IP packet is received in Transmission Control Protocol/Internet Protocol (TCP/IP) level. If it there is no actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as being an idle WLAN. Otherwise, if there is actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as an active WLAN. The traffic detector 371 communicates the determination result to the network connection controller 3 – par [0047]); 
determining whether the access point belongs to a closed network based on the identification information when the wireless LAN transceiver performs the connect process (Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066]. Idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]); 
performing, the communication acknowledgement when the access point does not belong to a closed network when the wireless LAN transceiver performs the connect process (If at (S540) the selected WLAN is not contained in the idle WLAN list at step, then at (S550) the control unit 370 controls and not performing the communication acknowledgement when the access point belongs to the closed network when the wireless LAN transceiver performs the connect process (If at (S540) the selected WLAN is contained in the idle WLAN list, then at (S560) the control unit 370 stops attempting connection to the corresponding WLAN – par [0067])
wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process (the control unit 370 measures the Received Signal Strength Indicator (RSSI) of each of the discovered WLANs – par [0064], FIG. 5 step S510. Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066], FIG. 5 step S530, S540. “Discovered WLANs” indicate identification of the networks are discovered so that it can be compared with those in the list. Table 1 shows list of idle AP including name, and MAC address – par [0043]);
{wherein the identification information includes device type information of a printer configuring the access point}.
Choi does not teach wherein the identification information includes device type information of a printer configuring the access point.
However, Lee teaches wherein the identification information includes device type information of a printer configuring the access point (SSID of an AP can keywords9 to indicate device types including a printer – par [0076]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Lee in Choi to allow quick decision on whether to maintain a connection with a network that provides wanted service.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee and further in view of Rantanen et al. (US 2014/0328187 hereinafter, Rantanen).
Regarding claim 7, Choi teaches claim 6 but fails to teach wherein the controller is configured to add, to the list, the received identification information when failing the communication acknowledgement after deciding to perform the communication acknowledgement.
However, Rantanen teaches wherein the controller is configured to add, to the list, the received identification information when failing the communication acknowledgement after deciding to perform the communication acknowledgement (if the internet connection test fails, the connection manager may put the selected IAP into the blacklist – par [0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Rantanen in Choi to allow connection with a network that ensures a working internet connection without user intervention.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3,4, and 6-8 have been considered but are moot in view of new ground of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.